DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In lines 14-15 of claim 2, "the not-yet-connected state is a state where it is determined that there is not the connecting destination device" should read "the not-yet-connected state is a state where it is determined that there is no detected connecting destination device".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. In lines 1-3 of claim 7, applicant claims “A fleet management terminal that receives a working instruction to an own vehicle that is a vehicle of mounting destination from a fleet management center.” Examiner is unsure what is meant by this limitation. For examination purposes, the claim is being interpreted as “A fleet management terminal that receives a working instruction from a fleet management center that manages operation of vehicles.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (U.S. Patent No. 10373498; hereinafter Tanabe), and further in view of Ohsugi et al. (U.S. Publication No. 2016/0063864; hereinafter Ohsugi).
Regarding claim 1, Tanabe teaches a safe operation assistance device mounted on a vehicle (Tanabe: Col. 4, lines 5-7; i.e., the vehicle operation monitoring device 236 is connected to on-board sensors for detecting an operation amount of an operating device provided on the own vehicle; the monitoring device can be used to prevent accidents between vehicles), comprising: 
a connecting destination detecting section that detects a connection state between the safe operation assistance device and a connecting destination device (Tanabe: Col. 6, lines 47-50; i.e., communication state setting unit 208 judges whether or not a predetermined condition is met based on the information on the own vehicle and/or the information on the other vehicle stored in the memory unit 230) which is either a user interface (Tanabe: Col. 4, lines 21-23; i.e., the HMI (Human Machine Interface) control device 240 follows instruction and information given from other devices through the bus 220) or a fleet management terminal (Tanabe: Col. 5, lines 5-8; i.e., communication by the second 
the user interface being communicably connected to the safe operation assistance device and receiving operation of an operator (Tanabe: Col. 4, lines 25-28; i.e., the HMI control device 240 outputs the information input from a user through the touch display 270 to other devices through the bus 220).
Tanabe does not teach the fleet management terminal transmitting and receiving operation information by communication with a fleet management center, and manages the connection state detected.
However, in the same field of endeavor, Ohsugi teaches the fleet management terminal transmitting and receiving operation information by communication with a fleet management center (Ohsugi: Par. 202; i.e., at least the process history data is output from the output unit 95B to the external device. For example, the external device may be the server 1000 of an office where the manager of the dump truck 1 exists, a personal computer, or a mobile terminal carried by the manager), and manages the connection state detected (Ohsugi: Par. 202; i.e., the manager may promptly perform a prevention measure or an improvement plan so that the collision between the dump truck 1 and the object does not occur).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the safe operation assistance device of Tanabe to have incorporated the fleet management terminal transmitting and receiving operation information by communication with a fleet management center, and manages the connection state detected, as taught by Ohsugi. Doing so would allow the device to output data to the manager to oversee the vehicles and help avoid possible collisions (Ohsugi: Par. 215; i.e., the manager may estimate the position in which the possibility of the collision between the dump truck 1 and the object is high).

However, in the same field of endeavor, Ohsugi teaches using that information for identifying a vehicle type of an own vehicle according to the connecting destination device (Ohsugi: Fig. 16; i.e., column for vehicle identification data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the safe operation assistance device of Tanabe to have incorporated identifying a vehicle type of an own vehicle according to the connecting destination device, as taught by Ohsugi. Doing so would allow the device to distinguish the vehicles in the fleet based on the data collected (Ohsugi: Par. 101; i.e., In the mine, there is a case in which a plurality of the dump trucks 1 may be operated. The vehicle identification data (the vehicle ID) is given to each of the dump trucks 1).
Tanabe further teaches the own vehicle being a vehicle on which the safe operation assistance device is mounted (Tanabe: Col. 4, lines 5-7; i.e., the vehicle operation monitoring device 236 is connected to on-board sensors for detecting an operation amount of an operating device provided on the own vehicle);
a positional information acquisition section that acquires positional information of the own vehicle (Tanabe: Col. 3, lines 45-48; i.e., the GPS device 232 is a device for generating positioning information to track a present position of a vehicle (own vehicle) to which the inter-vehicle communication device 100 is connected);

an inter-vehicle communication section that transmits positional information of the own vehicle and the unique information to the other vehicle (Tanabe: Col. 6, lines 13-17; i.e., the vehicle information on the own vehicle is immediately transmitted by the first communication device 200 and at the same time, transmitted to the other vehicle which exists within a range of the predetermined distance from the own vehicle) and acquires other vehicle information including positional information of the other vehicle 64KN-1701PCT/JP2017/027866and the unique information of the other vehicle (Tanabe: Col. 6, lines 27-32; i.e., “vehicle information on the other vehicle” transmitted from the other vehicle, which is received by the first communication device 200, can include not only the vehicle information on the other vehicle which is a transmission source, but also the vehicle information on the other vehicle other than the other vehicle which is the transmission source) by communication with a safe operation assistance device that is mounted on the other vehicle (Tanabe: Col. 3, lines 18-20; i.e., inter-vehicle communication system 10 consists of a plurality of vehicles 110 each of which is provided with an inter-vehicle communication device 100);
Tanabe does not teach a risk determination section that determines whether a risk of collision exists between the own vehicle and the other vehicle using the own vehicle information and the other vehicle information; and an output section that outputs a determining result of the risk determination section.
However, in the same field of endeavor, Ohsugi teaches a risk determination section that determines whether a risk of collision exists between the own vehicle and the other vehicle using the 
It would have been obvious before the effective filing date of the claimed invention to have modified the safe operation assistance device of Tanabe to have incorporated a risk determination section that determines whether a risk of collision exists between the own vehicle and the other vehicle using the own vehicle information and the other vehicle information; and an output section that outputs a determining result of the risk determination section, as taught by Ohsugi. Doing so would allow the device to determine if a collision is likely and prevent the collision from occurring or reduce the potential damage (Ohsugi: Par. 201; i.e., it is possible to more appropriately prepare an improvement measured and a prevention measure for reducing the damage caused by the collision).
Regarding claim 2, Tanabe in view of Ohsugi teaches the safe operation assistance device according to claim 1. Tanabe further teaches wherein the connecting destination detecting section manages the connection state having been detected as a state of any one of a waiting-for-connection state, a connection- established state, an interruption-after-connection state, and a not-yet-connected state (Tanabe: Col. 6, lines 6-10; i.e., the communication control unit 206 refers to the information on the own vehicle stored in the memory unit 230 at specified time intervals and judges whether or not a state of the own vehicle meets a predetermined condition based on the information on the own vehicle),

the connection-established state is a state of detecting the connecting destination device and maintaining connection (Tanabe: Col. 12, lines 45-47; i.e., a relay device can be connected to the bus 220 to establish a connection with the inter-vehicle communication device 100),
the interruption-after-connection state is a state where the connecting destination device has been detected but connection has been interrupted (Tanabe: Col. 10, lines 11-16; i.e., generating an interrupt signal from the first communication device 200 and/or the second communication device 202 to the communication control unit 206 by the reception of the radio wave; a power source of the inter-vehicle communication device 100 is turned on and is ended after the received vehicle information on the other vehicle is stored in the memory unit 230; once the information is received, the connection can be interrupted to save power),
and the not-yet-connected state is a state where it is determined that there is not the connecting destination device when the connecting destination device cannot be detected even if a certain time elapses after start-up and a state where detection 65KN-1701PCT/JP2017/027866of the connecting destination device is not executed (Tanabe: Col. 8, lines 6-11; i.e., the communication state setting unit 208 can set the second communication device 202 to the standby state provided that the connecting state setting condition is not met (e.g., immediately, or provided further that a predetermined time has passed since the connecting state setting condition was not met)).
Regarding claim 3, Tanabe in view of Ohsugi teaches the safe operation assistance device according to claim 2. Tanabe further teaches the connecting destination detecting section makes the connection state the connection-established state (Tanabe: Col. 12, lines 45-47; i.e., a relay device can be connected to the bus 220 to establish a connection with the inter-vehicle communication 
However, in the same field of endeavor, Ohsugi teaches doing so when the connecting destination detecting section has detected a fleet management terminal as the connecting destination device within a certain time after start-up, the fleet management terminal managing unique information of the own vehicle, (Ohsugi: Par. 195; i.e., the timing in which the process history data is output to the external device may be set based on the collision possibility level. For example, if the process history data is created when the collision possibility level is Level 1, the process history data may be output to the external device at the time point in which the creation of the process history data is completed; the data may not be output to the fleet management terminal within a certain time after start up) and the unique information setting section sets information having been transmitted from the fleet management terminal as the unique information (Ohsugi: Par. 198; i.e., the manager may prepare a prevention measure or an improvement plan so that the collision between the dump truck 1 and the object does not occur by using the process history data (statistical data); the statistical data is set as the unique information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the safe operation assistance device of Tanabe to have further incorporated when the connecting destination detecting section has detected a fleet management terminal as the connecting destination device within a certain time after start-up, the fleet management terminal managing unique information of the own vehicle, the connecting destination detecting section makes the connection state the connection-established state, and the unique 
Regarding claim 4, Tanabe in view of Ohsugi teaches the safe operation assistance device according to claim 2. Tanabe further teaches wherein, when the connecting destination detecting section does not detect a fleet management terminal as the connecting destination device even when a certain time has elapsed after startup, the fleet management terminal managing unique information of the own vehicle, the connecting destination detecting section makes the connection state the not-yet-connected state (Tanabe: Col. 8, lines 6-11; i.e., the communication state setting unit 208 can set the second communication device 202 to the standby state provided that the connecting state setting condition is not met (e.g., immediately, or provided further that a predetermined time has passed since the connecting state setting condition was not met)),
and the unique information setting section sets a predetermined value as the unique information even when connection with the fleet management terminal has been detected after detection of the connection state (Tanabe: Col. 12, lines 26-35; i.e., the connecting state setting condition may be that two of the following conditions were satisfied: … that the dispersion of vehicle speed is a predetermined value or higher; … that a reduction change of the mean value of an inter-vehicle distance per a predetermined time is a predetermined value or higher).
Regarding claim 5, Tanabe in view of Ohsugi teaches the safe operation assistance device according to claim 2. Tanabe further teaches wherein, when the unique information has been set by the unique information setting section after the connecting destination detecting section has managed the connection state as the connection-established state, the unique information setting section maintains 
and maintains the unique information having been set initially without newly setting the unique information even when connection with the connecting destination device has been interrupted but has been connected again (Tanabe: Col. 10, lines 11-16; i.e., generating an interrupt signal from the first communication device 200 and/or the second communication device 202 to the communication control unit 206 by the reception of the radio wave; a power source of the inter-vehicle communication device 100 is turned on and is ended after the received vehicle information on the other vehicle is stored in the memory unit 230; information stays stored in the memory unit, even if the connection is interrupted and connected again).
Regarding claim 6, Tanabe in view of Ohsugi teaches the safe operation assistance device according to claim 1. Tanabe further teaches wherein the own vehicle information includes a working state of the own vehicle (Tanabe: Col. 11, lines 2-3; i.e., when judged that the own vehicle is in a state of emergency like abrupt slowdown), the other vehicle information acquired through the inter- vehicle communication section includes a working state of the other vehicle (Tanabe: Col. 12, lines 14-20; i.e.,  the connecting state setting condition can also include … the matters on a vehicle motion state (such as a rate of acceleration) and an operation state (such as accelerator pedal depression exceeding a predetermined amount)), but does not teach the risk determination section determines presence or absence of the collision risk based on the positional information and the working state.

It would have been obvious before the effective filing date of the claimed invention to have modified the safe operation assistance device of Tanabe to have further incorporated the risk determination section determines presence or absence of the collision risk based on the positional information and the working state, as taught by Ohsugi. Doing so would allow the device to determine if a collision is likely and prevent the collision from occurring or reduce the potential damage (Ohsugi: Par. 201; i.e., it is possible to more appropriately prepare an improvement measured and a prevention measure for reducing the damage caused by the collision).
Regarding claim 7, Tanabe teaches a fleet management terminal (Tanabe: Col. 5, lines 5-8; i.e., communication by the second communication system is the communication through a wireless communication network which performs communication by switching a communication state with a terminal device)
notifies a control section of the own vehicle of the working instruction (Tanabe: Col. 7, lines 28-36; i.e., information that the own vehicle or the other vehicle braked suddenly is immediately transmitted to the other vehicle which is a following vehicle or is immediately received by the own vehicle which is a following vehicle, by the second communication device 202 which was set to the connecting state, thereby alerting a driver of the following vehicle to take the appropriate response (e.g., braking for avoiding predictable rapid approach to the preceding vehicle)), comprising:
an own vehicle information setting management section that manages vehicle information of the own vehicle (Tanabe: Col. 5, lines 32-41; i.e., the communication control unit 206 … generates 
and a display control section that presents information having been received from the external device to a user (Tanabe: Col. 4, lines 21-24; i.e., the HMI control device 240 follows instruction and information given from other devices through the bus 220, displays the given information on the touch display 270).
Tanabe does not teach the fleet management terminal receiving a working instruction to an own vehicle that is a vehicle of mounting destination from a fleet management center that manages operation of vehicles, and an external device connection section that outputs the vehicle information to an external device and receives information from the external device.
However, in the same field of endeavor, Ohsugi teaches the fleet management terminal receiving a working instruction to an own vehicle that is a vehicle of mounting destination from a fleet management center (Ohsugi: Par. 202; i.e., at least the process history data is output from the output unit 95B to the external device. For example, the external device may be the server 1000 of an office where the manager of the dump truck 1 exists, a personal computer, or a mobile terminal carried by the manager) that manages operation of vehicles (Ohsugi: Par. 202; i.e., the manager may promptly perform a prevention measure or an improvement plan so that the collision between the dump truck 1 and the object does not occur), and an external device connection section that outputs the vehicle information to an external device and receives information from the external device (Ohsugi: Par. 202; i.e., at least the process history data is output from the output unit 95B to the external device. For example, the external device may be the server 1000 of an office where the manager of the dump truck 1 exists).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fleet management terminal of Tanabe to have further 
Regarding claim 8, Tanabe teaches a safe operation assistance system (Tanabe: Col. 4, lines 5-7; i.e., the vehicle operation monitoring device 236 is connected to on-board sensors for detecting an operation amount of an operating device provided on the own vehicle; the monitoring device can be used to prevent accidents between vehicles), comprising:
a fleet management terminal that is mounted on the first vehicle (Tanabe: Col. 5, lines 5-8; i.e., communication by the second communication system is the communication through a wireless communication network which performs communication by switching a communication state with a terminal device);
safe operation assistance devices that are mounted on each of the first vehicle and the second vehicle (Tanabe: Col. 3, lines 18-20; i.e., inter-vehicle communication system 10 consists of a plurality of vehicles 110 each of which is provided with an inter-vehicle communication device 100), wherein each of the safe operation assistance devices includes:
a connecting destination detecting section that detects a connecting destination device of the safe operation assistance device and manages a connection state (Tanabe: Col. 6, lines 47-50; i.e., communication state setting unit 208 judges whether or not a predetermined condition is met based on the information on the own vehicle and/or the information on the other vehicle stored in the memory unit 230);

the own vehicle being a vehicle of a mounting destination of the safe operation assistance device (Tanabe: Col. 4, lines 5-7; i.e., the vehicle operation monitoring device 236 is connected to on-board sensors for detecting an operation amount of an operating device provided on the own vehicle);
an own vehicle information management section that manages own vehicle information including positional information and the 68KN-1701PCT/JP2017/027866unique information of the own vehicle (Tanabe: Col. 5, lines 32-41; i.e., the communication control unit 206 … generates vehicle information on the own vehicle adding communication identification information of the second communication device 202 to the information on the own vehicle including the position information and the speed information);
and an inter-vehicle communication section that transmits positional information of the own vehicle and the unique information to the other vehicle (Tanabe: Col. 6, lines 13-17; i.e., the vehicle information on the own vehicle is immediately transmitted by the first communication device 200 and at the same time, transmitted to the other vehicle which exists within a range of the predetermined distance from the own vehicle) and acquires other vehicle information including positional information of the other vehicle and the unique information of the other vehicle (Tanabe: Col. 6, lines 27-32; i.e., “vehicle information on the other vehicle” transmitted from the other vehicle, which is received by the first communication device 200, can include not only the vehicle information on the other vehicle which is a transmission source, but also the vehicle information on the other vehicle other than the other vehicle which is the transmission source) by communication with a safe operation assistance device that is mounted on the other vehicle (Tanabe: Col. 3, lines 18-20; i.e., inter-vehicle communication system 10 consists of a plurality of vehicles 110 each of which is provided with an inter-vehicle communication device 100).

However, in the same field of endeavor, Ohsugi teaches a fleet management center that manages operation of a first vehicle and a second vehicle (Ohsugi: Par. 101; i.e., in the mine, there is a case in which a plurality of the dump trucks 1 may be operated); using the unique information for identifying a vehicle type of an own vehicle according to the connecting destination device (Ohsugi: Fig. 16; i.e., column for vehicle identification data); a risk determination section that determines presence or absence of a risk of collision between the own vehicle and the other vehicle using the own vehicle information and the other vehicle information (Ohsugi: Par. 141; i.e., the collision determination unit 31 determines the possibility of the collision between the dump truck 1 and the front dump truck 1F based on the stop distance passage time Ts and the object arrival time Ta); and an output section that outputs a determining result of the risk determination section (Ohsugi: Par. 88; i.e., the control unit 35 outputs the control signal C for reducing damage caused by the collision to the process system 600 based on the determination result of the collision determination unit 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the safe operation assistance system of Tanabe to have further incorporated a fleet management center that manages operation of a first vehicle and a second vehicle; using the unique information for identifying a vehicle type of an own vehicle according to the connecting destination device; a risk determination section that determines presence or absence of a risk of collision between the own vehicle and the other vehicle using the own vehicle information and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of fleet management and safe vehicle operation assistance include Camhi (U.S. Patent No. 5825283), Burns (U.S. Patent No. 6393362), Penilla et al. (U.S. Patent No. 9697733), Park et al. (U.S. Patent No. 10137833), Tellis et al. (U.S. Publication No. 2015/0100189)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.Z.W./               Examiner, Art Unit 3661                                                                                                                                                                                         


/THOMAS G BLACK/              Supervisory Patent Examiner, Art Unit 3661